Citation Nr: 0621589	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-40 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to October 24, 1995, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This appeal arises from a rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) located in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

In February 1983, the RO denied the veteran's claim for 
service connection for PTSD.  Although notified of that 
decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.


CONCLUSION OF LAW

1.  The RO's February 1983 decision denying the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2005).

2.  An effective date for service connection for PTSD prior 
to October 24, 1995 is not warranted.  38 U.S.C.A. §§ 5110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim for an earlier effective date for service 
connection for PTSD was received in November 2003.  A letter 
to the veteran in May 2004 provided information regarding 
VCAA as it related to his claim.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because of the 
Board's action in this case, there is no further need to 
inform the veteran of any actions required by Dingess. 

Factual Background and Analysis

The veteran was denied service connection for PTSD in a 
February 1983 rating decision.  Although he was notified of 
that decision in a letter dated in March 1983,  and apprised 
of his procedural and appellate rights, he did not appeal.  
That decision thus became final and binding upon him.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2005).  

Received in December 1994, was the veteran's informal request 
for service connection for PTSD.  In essence, because the 
veteran had not appealed the February 1983 denial for service 
connection for PTSD, his request in December 1994 was 
basically a request to reopen his claim, based on new and 
material evidence.  

As to petitions to reopen, "A claim may be reopened and 
allowed if new and material evidence is submitted under 38 
U.S.C. §§ 5108 and 7104(b), but the effective date of such an 
allowance would be the date the claim is reopened." VAOGCPREC 
No. 9-94 (March 25, 1994) (citing 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400).  Under 38 U.S.C.A. § 5110 (West 2002) and 38 
C.F.R. § 3.400(r) (2005) the effective date of a reopened 
claim for service connection is the date of receipt of claim 
or the date entitlement arose, whichever is later.  By 
statute and regulation, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim that was previously denied.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). 

Thus, under the above rules, the earliest effective date the 
RO could have assigned in its February 1999 grant of the 
veteran's December 7, 1994, petition to reopen was the date 
of the petition to reopen, or the date entitlement arose, 
whichever is later.  

In the present case, it was not until the October 24, 1995, 
VA psychiatric examination when a diagnosis of PTSD was 
rendered that service connection for PTSD could be awarded, 
and even then, the diagnosis was considered valid based on 
information received from U. S. Army and Joint Services 
Records Research Center (JSRRC) in November 1996 confirming 
the veteran's Vietnam stressors.

The prior February 1983 decision that denied service 
connection for PTSD could not provide an earlier effective 
date because the veteran did not appeal the denial, which was 
therefore final and binding on him.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2005).  

Moreover, although there is an exception to the above 
effective date rule-38 C.F.R. § 3.105(a) (2005) provides that 
previous determinations that are final and binding will be 
accepted as correct "in the absence of clear and unmistakable 
error (CUE)," and, thus, such decisions are not final and 
binding where CUE is found, allowing reversal or amendment of 
the prior decision.  In this case, the veteran has not raised 
a CUE claim, and thus, the Board has no authority to consider 
such a claim.

In sum, the RO's February 1983 decision denying service 
connection for PTSD, which the veteran did not appeal 
although he was notified and apprised of his procedural and 
appellate rights, became final and binding on him and could 
only be reopened with new and material evidence.  Thus, when 
the RO granted the veteran's December 1994 petition to reopen 
the claim as well as the underlying service connection claim, 
the date of the October 24, 1995 VA psychiatric examination 
diagnosing PTSD was the earliest possible effective date.  
See 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400(b)(2)(i) (2005) (where claim received over a year after 
separation from service, effective date is date of receipt of 
claim, or date entitlement arose, whichever is later); 
Waddell v. Brown, 5 Vet. App. at 456 (by statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim that was previously denied). As the effective 
date of the grant of service connection for the veteran's 
PTSD is the earliest possible, the veteran cannot be entitled 
to an earlier one, and his claim for an earlier effective 
date for service connection for PTSD must therefore be 
denied.  There is no evidence on file showing entitlement to 
an earlier date.


ORDER

The claim for an effective date earlier than October 24, 1995 
for service connection for PTSD is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


